Citation Nr: 0710730	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  04-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed 
hypertension.  

2.  Entitlement to service connection for claimed 
degenerative disc disease of the thoracic spine at T11.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to June 
1991 and from December 12, 2001 to November 12, 2002.  He 
also served in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

The veteran testified before a Hearing Officer in a hearing 
at the RO in November 2004.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The Board notes that, during his second period of active 
service, the veteran is shown to have injured his shoulders 
and back in May 2002 when he dove into a shallow lake.  

Following his release from his second period of active 
service, in a January 2003 private medical record, the 
examiner noted that the veteran had an osteophyte (bone spur) 
at thoracic vertebrae 11.  

During an August 2003 VA examination, the veteran complained 
of having continued neck and spine pain as a result of the 
diving accident.  The veteran was diagnosed with degenerative 
disc disease at L4-L5 and possible degenerative disc disease 
at T11, not symptomatic at the present time.  

However, the X-ray studies of the thoracic spine at that time 
were reported to be negative.  

The RO granted service connection for degenerative disc 
disease of the lumbar spine and degenerative arthritis of the 
cervical spine (claimed as arthritis of the neck) in 
September 2003.  

During his RO hearing in November 2004, the veteran asserted 
that the same diving incident had caused the changes in the 
thoracic region of the spine.  

The veteran also submitted a November 2004 statement from his 
private physician who opined that the current disability 
manifested by chronic back pain of the lower thoracic and 
lumbar spine was at least as likely as not related to, caused 
or aggravated by the injury suffered during his period of 
service.  

Based on this record, the Board finds that an examination to 
determine the nature and likely etiology of the claimed 
thoracic spine disorder should be performed.  

During his November 2004 RO hearing, the veteran also 
testified that his previously diagnosed hypertension was 
aggravated by his second period of active service.  He 
believed that the stress from his job as heavy wheel vehicle 
inspector had caused his hypertension to worsen.  

The veteran also testified that he had been started on 
medication for his hypertension in July 2000 before his 
National Guard unit had been activated.  

In addition, the Board finds that a VA examination is 
warranted to ascertain the extent and likelihood of 
progression of the claimed hypertension during service.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him provide information referable to all 
treatment received for the claimed 
hypertension and thoracic spine 
disability.  This should all records of 
treatment for hypertension prior to the 
second period of active service.  Based 
on the response, the RO should undertake 
all indicated action to obtain copies of 
all clinical records from any previously 
unidentified treatment source.  The 
veteran should also be informed that he 
can submit evidence to support his 
claims.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of the claimed hypertension.  The 
claims file should be made available to 
the examiner for review in conjunction 
with the evaluation.  All studies deemed 
necessary should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should offer an opinion as 
to whether the preexisting hypertension 
at least as likely as not (e.g., a 50 
percent or greater likelihood) underwent 
an increase in severity beyond normal 
progress during the veteran's second 
period of active service.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

3.  The veteran should also be afforded a 
VA examination to determine the nature 
and likely etiology of the claimed 
thoracic spine disorder.  The claims file 
should be made available to the examiner 
for review in conjunction with the 
evaluation.  All studies deemed necessary 
should be performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether 
the veteran has a current thoracic spine 
disability manifested by degenerative 
disc disease or other changes that at 
least as likely as not (e.g., a 50 
percent or greater likelihood) are due to 
the injury sustained or other event 
during his second period of active 
service.  A complete rationale should be 
given for all opinions and conclusions 
expressed in a typewritten report.  

4.  After completion of the above 
development, the veteran's claims of 
service connection for hypertension and a 
thoracic spine disability should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto. 

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).  



